        Case 3:19-cv-07651-EMC Document 240 Filed 03/16/21 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

14                   Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                   ORDER TO EXTEND DEADLINES TO
15              v.                                 RESPOND TO THE SECOND AMENDED
                                                   COMPLAINT AND SET BRIEFING
16 FORTRESS INVESTMENT GROUP LLC,                  SCHEDULE ON RESPONSIVE MOTIONS
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., and IXI IP,
19 LLC,

20                   Defendants.

21

22

23

24

25

26

27

28
                                                             STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                            DEADLINES TO RESPOND TO THE SECOND AMENDED
                                                                                                 COMPLAINT
                                                                                  Case No. 3:19-cv-07651-EMC
     10919270
        Case 3:19-cv-07651-EMC Document 240 Filed 03/16/21 Page 2 of 5



 1              Pursuant to Civil Local Rules 6-1 and 6-2, plaintiffs Intel Corporation and Apple Inc.

 2 (collectively, “Plaintiffs”) and defendants Fortress Investment Group LLC, Fortress Credit Co.

 3 LLC, Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.A.R.L., VLSI Technology LLC,

 4 Inventergy Global, Inc., INVT SPE LLC, and IXI IP, LLC (collectively, “Defendants”) by and

 5 through their undersigned counsel hereby stipulate to extend Defendants’ deadline to respond to

 6 Plaintiffs’ Second Amended Complaint (“SAC”) by 35 days and to set a briefing schedule.

 7              WHEREAS, on January 6, 2021, the Court entered an Order dismissing the amended

 8 complaint (“Order”) with leave to amend. Dkt. No. 230;

 9              WHEREAS, Plaintiffs filed their second amended complaint (“SAC”) on March 8, 2021.

10 Dkt. No. 236;

11              WHEREAS, Defendants’ current deadline to respond to the SAC is March 22, 2021. Fed.

12 R. Civ. P. 15(a)(3);

13              WHEREAS, the parties have met and conferred over a stipulation to extend Defendants’

14 deadlines to respond to the SAC;

15              WHEREAS, Defendants anticipate that they may respond to the SAC by way of motions to

16 dismiss and strike, and the parties have agreed on a briefing schedule that will govern such motion

17 practice, subject to the Court’s approval;

18              WHEREAS, neither the parties’ proposed extension of Defendants’ deadlines to respond to

19 the SAC nor the proposed briefing schedule set forth below will change or alter the date of any

20 event or deadline already fixed by Court order;

21              IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the

22 Court’s approval:

23              1.     Defendants’ deadlines to answer or otherwise respond to Plaintiffs’ SAC are

24                     extended through and including April 26, 2021;

25              2.     If Defendants respond by way of motion practice, Plaintiffs may oppose by June

26                     14, 2021 and Defendants may reply by July 8, 2021.

27
                                                                        STIPULATION AND [PROPOSED] ORDER TO EXTEND
28                                                                     DEADLINES TO RESPOND TO THE SECOND AMENDED
                                                                                                            COMPLAINT
     10919270                                           -1-                                  Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 240 Filed 03/16/21 Page 3 of 5



 1 IT IS SO STIPULATED.

 2 Dated: March 15, 2021                          Respectfully submitted,

 3

 4    By: /s/ A. Matthew Ashley                   By: /s/ Mark D. Selwyn__________
 5       A. Matthew Ashley                           Mark D. Selwyn (SBN 244180)
         Counsel for Defendants                      mark.selwyn@wilmerhale.com
 6       FORTRESS INVESTMENT GROUP                   WILMER CUTLER PICKERING
         LLC, FORTRESS CREDIT CO. LLC,                  HALE AND DORR LLP
 7       VLSI TECHNOLOGY LLC                         2600 El Camino Real, Suite 400
                                                     Palo Alto, CA 94306
 8                                                   Telephone: +1 650 858 6000
           /s/ Christopher A. Seidl                  Facsimile: +1 650 858 6100
 9         Christopher A. Seidl (pro hac vice)
           CSeidl@RobinsKaplan.com                     William F. Lee (pro hac vice)
10         ROBINS KAPLAN LLP                           william.lee@wilmerhale.com
           800 LaSalle Avenue, Suite 2800              Joseph J. Mueller (pro hac vice)
11         Minneapolis, MN 55402                       joseph.mueller@wilmerhale.com
           Telephone: 612 349 8468                     Timothy Syrett (pro hac vice)
12         Facsimile: 612 339-4181                     timothy.syrett@wilmerhale.com
           Counsel for Defendants                      WILMER CUTLER PICKERING
13         INVT SPE LLC                                  HALE AND DORR LLP
           INVENTERGY GLOBAL, INC.                     60 State Street
14                                                     Boston, MA 02109
                                                       Telephone: +1 617 526 6000
15         /s/ Jason D. Cassady                        Facsimile: +1 617 526 5000
           Jason D. Cassady (pro hac vice)
16         jcassady@caldwellcc.com                     Leon B. Greenfield (pro hac vice)
           CALDWELL CASSADY & CURRY                    leon.greenfield@wilmerhale.com
17         2121 N. Pearl Street, Suite 1200            Amanda L. Major (pro hac vice)
           Dallas, TX 75201                            amanda.major@wilmerhale.com
18         Telephone: 214 888-4841                     WILMER CUTLER PICKERING
           Facsimile: 214-888-4849                       HALE AND DORR LLP
19         Counsel for Defendant                       1875 Pennsylvania Avenue, N.W.
           IXI IP, LLC                                 Washington, DC 20006
20                                                     Telephone: +1 202 663 6000
                                                       Facsimile: +1 202 663 6363
21         /s/ James J. Foster
           James J. Foster                             Attorneys for Plaintiffs
22         jfoster@princelobel.com                     INTEL CORPORATION and APPLE INC.
           PRINCE LOBEL TYE LLP
23         One International Place, Suite 3700
           Boston, MA 02110
24         Telephone: 617 456-8022
           Facsimile: 617 456-8100
25         Counsel for Defendant
           UNILOC 2017 LLC
26         //
           //
27         //
           //
28         //
                                                                 STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                DEADLINES TO RESPOND TO THE SECOND AMENDED
                                                                                                     COMPLAINT
     10919270                                    -2-                                  Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 240 Filed 03/16/21 Page 4 of 5



 1

 2         /s/ Daniel. R. Shulman
           Daniel R. Shulman (pro hac vice)
 3         dan@shulmanbuske.com
           SHULMAN & BUSKE PLLC
 4         126 North Third Street, Suite 402
           Minneapolis, MN 55401
 5         Telephone: 612 870 7410
           Counsel for Defendants
 6         UNILOC LUXEMBOURG S.A.R.L.
           UNILOC USA, INC
 7

 8         /s/ Dean C. Eyler
           Dean C. Eyler (pro hac vice)
 9         dean.eyler@lathropgpm.com
           LATHROP GPM LLP
10         500 IDS Center
           80 South 8th Street
11         Minneapolis, MN 55402
           Telephone: 612 632-3335
12         Facsimile: 612 632-4000
           Counsel for Defendants
13         UNILOC LUXEMBOURG S.A.R.L.
           UNILOC USA, INC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                      DEADLINES TO RESPOND TO THE SECOND AMENDED
                                                                                           COMPLAINT
     10919270                                  -3-                          Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 240 Filed 03/16/21 Page 5 of 5



 1                                                   ORDER

 2              Pursuant to stipulation, IT IS SO ORDERED.

 3

 4 DATED: March 16, 2021                          ___________________________________
                                                        The Honorable Edward M. Chen
 5                                                      United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                STIPULATION AND [PROPOSED] ORDER TO EXTEND
28                                                             DEADLINES TO RESPOND TO THE SECOND AMENDED
                                                                                                    COMPLAINT
     10919270                                       -4-                              Case No. 3:19-cv-07651-EMC
